DETAILED ACTION
This action is responsive to the application No. 16/820,102 filed on March 16, 2020. The amendment filed on December 20, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 5, and 7 are currently pending and being considered in the Office Action. Claims 3, 4, and 6 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. 
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. Pub # 2016/0087022) of record (IDS).
Regarding independent Claim 1, Tsai, in the embodiment of Fig. 6, teaches a semiconductor device, comprising: 
a base substrate (Fig. 6: 24, paragraph [0020]): 
a first transistor (Fig. 6: 58, paragraph [0032]) disposed on the base substrate (24), the first transistor (58) comprising a first control electrode (Fig. 6: 66, paragraph [0032]), and a first semiconductor pattern (Fig. 6: 62, paragraph [0032]) that includes a crystalline semiconductor ([0032]); 
a second transistor (Fig. 6: 60, paragraph [0035]) disposed on the base substrate (24), the second transistor (60) comprising a second control electrode (Fig. 6: 110, paragraph [0035]), and a second semiconductor pattern (Fig. 3: 112, paragraph [0020]; please note that the same layer is mislabeled in Fig. 6 as 120, see modified Fig. 6 below; 120 is disclosed in paragraph [0036] as an insulating layer and is separately shown in Figs. 3 & 6) that includes an oxide semiconductor ([0035]); 
a first insulation layer (Fig. 6: 64, paragraph [0032]) disposed above the base substrate (24); 
a protection layer (Fig. 6: 68, paragraph [0032]) disposed above the first insulation layer (64); 
a second insulation layer (Fig. 6: 70, paragraph [0032]) disposed above the protection layer (68) and between the second semiconductor pattern (112) and the second control electrode (110); 

a second capacitor electrode (Fig. 6: 104, paragraph [0034]) disposed above the first capacitor electrode (102) and the protection layer (68), 
wherein the second semiconductor pattern (110) and the second control electrode (112) are disposed above the protection layer (68), and the first control electrode (66) is covered by the protection layer (68).

    PNG
    media_image1.png
    470
    672
    media_image1.png
    Greyscale

	Tsai, in the embodiment of Fig. 6, is silent with respect to a second capacitor electrode disposed above the second insulation layer.
Tsai, in the embodiment of Fig. 5, discloses a semiconductor device, comprising: 
	a second insulation layer (Fig. 5: 70, paragraph [0032]);
a first capacitor electrode (Fig. 5: 102, paragraph [0034]);
a second capacitor electrode (Fig. 5: 104, paragraph [0034]) disposed above the first capacitor electrode (102) and second insulation layer (70),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second capacitor electrode disposed above the second insulation layer” teachings to the device of the embodiment of Fig. 6 of Tsai because it 
Regarding Claim 5, Tsai as previously modified teaches the semiconductor device of claim 1, wherein the second semiconductor pattern (112) is disposed above the protection layer (68), and wherein the first semiconductor pattern (62) and the second semiconductor pattern (112) are disposed on different layers with the protection layer (68) therebetween.
	Tsai, in the embodiment of Fig. 6, is silent with respect to wherein the second control electrode is disposed above the second semiconductor pattern.
Tsai, in the embodiment of Fig. 4, discloses a semiconductor device, comprising: 
	a second control electrode (Fig. 4: 110, paragraph [0035]);
	a second semiconductor pattern (Fig. 4: 112, paragraph [0020]);
wherein the second control electrode (110) is disposed above the second semiconductor pattern (112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second control electrode is disposed above the second semiconductor pattern” teachings to the device of the embodiment of Fig. 6 of Tsai because it has been held that the rearrangement of parts is not patentable when shifting the position of elements does not affect the operation of the device. See MPEP § 2144.04.VI.C. 
Regarding Claim 7, Tsai as previously modified teaches the semiconductor device of claim 1, wherein the protection layer (68) is disposed above the first control electrode (66).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. Pub # 2016/0087022) of record (IDS) as applied to claim 1 above, and further in view of Kim (U.S. Pub # 20150123084) of record (IDS).
Regarding Claim 2, Tsai as previously modified teaches the semiconductor device of claim 1, wherein the protection layer (68) is disposed between the first semiconductor pattern (62) and the second semiconductor pattern (112), 
wherein the protection layer (68) comprises a material having a first etch selectivity that is different from a second etch selectivity (paragraph [0032]: “silicon nitride layer 68 and silicon oxide layer 70”) of the second insulation layer (70), and wherein 
the first insulation layer (64) is disposed between the first semiconductor pattern (62) and the first control electrode (66).
	Tsai is silent with respect to wherein the protection layer includes a metal oxide.
Kim teaches a semiconductor device, comprising: 
a first semiconductor pattern (Fig. 4: 222, paragraph [0086]) that includes a crystalline semiconductor (paragraph [0087]); 

a protection layer (Fig. 4: 113, paragraph [0047]) disposed between the first semiconductor pattern (222) and the second semiconductor pattern (215) and that includes a metal oxide (paragraph [0066]: “Al2O3, TiO2, Ta2O5, HfO2, ZrO2”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “protection layer that includes a metal oxide” teachings of Kim to the device of Tsai because Kim discloses in paragraph [0066] that a metal oxide is an obvious suitable substitute for a silicon nitride insulation layer. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 8 line 10-p. 10 line 10), Applicant argues that Fig. 5 of the prior art of Tsai fails to teach the limitation “a first capacitor electrode disposed above the first insulation layer and below the protection layer and the second insulation layer; and a second capacitor electrode disposed above the first capacitor electrode, the protection layer and the second insulation layer” as recited in claim 1. Applicant notes that in Fig. 5 of Tsai, both the first capacitor electrode (102) and second capacitor electrode (104) are above the interlayer dielectric layer (70) cited as the second insulation layer.
Examiner respectfully submits that although the prior art of Tsai does not explicitly teach an embodiment in which the first capacitor electrode is below the protection layer and the second insulation layer and the second capacitor electrode is above the protection layer and the second insulation layer, Tsai teaches embodiments in which the capacitor electrodes are 
Regarding Applicant’s second argument (p. 10 line 11-p. 11 line 6), Applicant argues that Fig. 4 of the prior art of Tsai fails to teach the limitation “a first capacitor electrode disposed above the first insulation layer and below the protection layer and the second insulation layer; and a second capacitor electrode disposed above the first capacitor electrode, the protection layer and the second insulation layer” as recited in claim 1.
Examiner respectfully submits that Fig. 4 of Tsai is cited in the rejection of claim 5 with respect to the arrangement of the second control electrode relative to the protection layer and the second semiconductor pattern. Although the prior art of Tsai does not teach all of the claimed limitations in a single embodiment, as the claimed invention represents a mere rearrangement of certain parts of the prior art. The arrangement of the second control electrode would not change the operating principle of the device, and therefore the claimed invention would be obvious over the various embodiments of Tsai.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892